This day came the parties-by counsel, and the court having maturely considered the motion of the appellees to £ ‘dismiss *87this cause for the reason that the appellants have failed to give a proper bond, as required by sections 3é70 and 3é71 of the Code of Virginia of 1887,” doth overrule said motion. And thereupon, on motion of the appellants, it is ordered that the order allowing an appeal and supersedeas in this cause be modified so as to allow an appeal only, not to operate as a supersedeas to, or in any manner hinder or delay the execution of, said decree, upon the said appellants, or one of them, or some one for them, executing before the clerk of the said circuit court a bond in the penalty of $300, conditioned for the payment of all damages, costs, and fees which may be awarded against or incurred by said appellants, and that a certificate of the clerk of said circuit court that said bond has been given, and the names of the sureties therein endorsed on a copy of this order, be filed with the clerk of this court within 60 days from this day ; and, unless such bond be given and such certificate filed as aforesaid, it is ordered that said appeal be dismissed. And it is ordered that a copy of this order be certified to the clerk of said circuit court.